NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 
Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 63/057,846 filed 28 July 2020.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01 April 2022, 22 April 2022, and 02 May 2022 have been considered.

Response to Amendment
	Claim 4 has been cancelled.
	Claims 1-3 and 5-15, as amended, are allowed. See below.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the inner and outer ring of the ring-shaped actuator.

The closest prior art of record includes Garsdean (US 10,376,732) and DuFlon et al. (US 2004/0235593, hereinafter DuFlon).
Regarding independent claim 1, Garsdean teaches an exercise accessory comprising: a load bearing shaft (grip element 1170) (Fig. 6); a strap (support arm 1172), wherein the exercise accessory is coupled to an exercise machine (exercise device 10) via the strap (Fig. 8A shows the grip element 1170 coupled to the exercise device 10 via the support arm 1172 and the cable.), and wherein the exercise accessory is paired with the exercise machine (Col. 8, lines 19-43: “when gripping force is applied to the gripping sensor 1165, this generates a communication through radio frequency 1165R to electronic command circuit board 1130 to cause the motor 1080 to activate and turn on…” Fig. 8B shows the command circuit board 1130 within the exercise device 10. The grip element 1170 is paired to the exercise device 10 via the gripping sensor 1165 and circuit board 1130.); and a … actuator (gripping sensor 1165) oriented concentrically to the shaft that is responsive to radial pressure from a user (Fig. 6. Col. 8, lines 19-43: “when gripping force is applied to the gripping sensor 1165, this generates a communication through radio frequency 1165R to electronic command circuit board 1130 to cause the motor 1080 to activate and turn on…” The gripping sensor 1165 actuates the motor.); wherein in response to detection of radial pressure from the user on the … actuator, a control signal is wirelessly transmitted from the exercise accessory to the exercise machine with which the exercise accessory is paired (Col. 8, lines 19-43).
Garsdean does not teach a ring-shaped actuator.
However, in a similar field of endeavor, DuFlon teaches a device with a load-bearing shaft and actuators response to radial pressure from a user, wherein the actuators are ring-shaped actuators (ring-shaped actuator comprises touch rings 232 and touch grip sensors 234) (Fig. 1. Para. [0040]: The touch-rings are responsive to a user’s touch which requires pressure from the user’s hands.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise accessory of Garsdean by including the ring-shaped actuators of DuFlon with the predicted result of allowing a user to grasp and apply pressure all the way around the circumference of the shaft so that the pressure from the user’s hands would be registered no matter where they are holding the shaft (see MPEP 2141(III)).
DuFlon further teaches wherein the ring-shaped actuator comprises an outer component (touch ring 232) and an inner component (grip touch sensor 234) (DuFlon: Fig. 3.). However, Garsdean in view of DuFlon fails to teach wherein the ring-shaped actuator comprises an outer ring and an inner ring; wherein in response to contact between the inner ring and the outer ring of the ring-shaped actuator caused at least in part by radial pressure from the user on the ring-shaped actuator, a control signal is wirelessly transmitted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784